Citation Nr: 1614011	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  06-15 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1. Entitlement to service connection for migraine headaches, to include as secondary to service-connected disabilities.

2. Entitlement to a disability rating in excess of 10 percent prior to August 15, 2014, and in excess of 20 percent since then for right shoulder pain due to osteoporosis.

3. Entitlement to a disability rating in excess of 10 percent for left shoulder pain due to osteoporosis.

4. Entitlement to a disability rating in excess of 10 percent for right ankle pain due to osteoporosis.

5. Entitlement to a disability rating in excess of 10 percent for left ankle pain due to osteoporosis.

6. Entitlement to a disability rating in excess of 10 percent for right elbow pain due to osteoporosis.

7. Entitlement to a disability rating in excess of 10 percent for left elbow pain due to osteoporosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1985 to October 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

This matter was most recently before the Board in June 2014, when it was decided in part and remanded in part.

In December 2014, the RO granted a 20 percent rating for right shoulder pain, but only as of August 15, 2014.  Since this increase does not constitute a full grant of the benefits sought, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In April 2007, the Veteran testified at a Board videoconference hearing before the undersigned.  A transcript of this hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claims are decided.

In June 2014 the Board remanded these issues for new VA examinations, which were provided in August 2014.  While the AOJ issued a supplemental statement of the case (SSOC) in December 2014, it did not address all of the issues on appeal, in particular the Veteran's right ankle and left elbow disabilities.  Nor was an SSOC issued after the December 2014 rating decision that granted a 20 percent rating for right shoulder pain as of August 15, 2014.  Therefore, these matters must be remanded for issuance of an SSOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Further, the August 2014 VA examinations are inadequate.  The Veteran reported experiencing flare-ups of her bilateral shoulder, ankle, and elbow disabilities; however, the examiner declined to comment on the effects of flare-ups, to include whether they resulted in additional functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  An opinion is also still needed regarding whether the Veteran's migraine headaches were caused or aggravated by a service-connected disability.

The Board finds that the development conducted does not comply with the directives of the June 2014 remand, as the medical opinions are inadequate.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, the Board finds that new VA examinations and opinions must be obtained before deciding these issues.

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims.

2. The Veteran should be afforded comprehensive orthopedic examinations to ascertain the current severity of service-connected bilateral ankle, bilateral elbow, and bilateral shoulder disabilities.  The claims file and a copy of this REMAND should be made available to the examiners.  The RO or the AMC should ensure that the examiners provide all information required for rating purposes.  In particular, the range of motion testing results for the ankles, elbows, and shoulders must also include the point at which pain begins (in degrees) along with findings for any decrease in range of motion or increased pain following repetitions of motion.  The examiners should address whether there is any additional functional loss during flare-ups.

3. The Veteran should also be afforded a new VA examination to determine the nature and etiology of any currently present migraine headaches.  The claims file and a copy of this REMAND should be made available to the examiners.  Upon review of pertinent medical history, the examiner should provide responses to the following:

(a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's migraine headaches are proximately due to her service-connected disabilities (systemic lupus erythematosis, chronic fatigue syndrome, fibromyalgia, major depressive disorder, residuals stress fracture left leg, right shoulder pain, left shoulder pain, right elbow pain, left elbow pain, right wrist pain, left wrist pain, right hip pain, left hip pain, right knee pain, left knee pain, right ankle pain, left ankle pain, residuals of abdominal adhesions, and Sjorgren's Syndrome)?

(b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's migraine headaches have been aggravated by her service-connected disabilities (systemic lupus erythematosis, chronic fatigue syndrome, fibromyalgia, major depressive disorder, residuals stress fracture left leg, right shoulder pain, left shoulder pain, right elbow pain, left elbow pain, right wrist pain, left wrist pain, right hip pain, left hip pain, right knee pain, left knee pain, right ankle pain, left ankle pain, residuals of abdominal adhesions, and Sjorgren's Syndrome)?  Aggravation is an increase in severity beyond the natural progress of the disorder. 

Detailed reasons for all opinions should be provided.

4. Thereafter, the RO/AMC should readjudicate the issues on appeal.  If the determinations remain unfavorable to the appellant, she and her representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The appellant and her representative should be given an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




